Title: To George Washington from the New York Committee of Safety, 30 August 1776
From: New York Committee of Safety
To: Washington, George



Sir
In Committee of Saf⟨ety⟩ at Kingsbridge the 30th August 1776

In our way to Fishkill agreable to an adjournment of the Convention, we are informed that the Army is removed from Long Island to the City of New York—an anxiety to know the fact, as

well as to be informed wether you think any measures necessary for us to take—Induces us to trouble your Excellency at this time for an answer hereto—We have ordered last Night all the Militia of the Counties of Ulster, Dutchess, Orange and Westchester to be ready at a Minutes warning, with five days provisions.
We shall wait the return of our Messenger at this place, and are, Sir Your Most Obedient & Verry Hume Servt

Abm Yates Junr President

